     Case 1-18-43429-ess         Doc 20    Filed 10/05/18    Entered 10/05/18 15:24:41




                                                         tmd3574/nk
 UNITED STATES BANKRUPTCY COURT                          November 9, 2018
 EASTERN DISTRICT OF NEW YORK                            10:00 A.M.
 ==================================X
 IN RE:                                                   Case No: 1-18-43429-ess

 LORETTA POLISENO-FISCHER AKA                             Hon. Elizabeth S. Stong
 LORETTA POLISENO,

                                                          NOTICE OF PRESENTMENT
                  Debtor
 ==================================X


               PLEASE TAKE NOTICE, the Chapter 13 Trustee will present an Order to the
Honorable Elizabeth S. Stong, U.S. Bankruptcy Judge, at the United States Bankruptcy Court,
271 Cadman Plaza East, Brooklyn, New York, Courtroom 3585 for signature on November 9,
2018 at 10:00AM. The proposed order, annexed hereto, strikes, reduces, or sets the amount of
certain exemptions without prejudice, pursuant to Fed. R. Bankr. P. 4003(b), and the Chapter 13
Trustee requests such other and further relief as may seem just and proper.
               Responsive papers shall be filed with the Bankruptcy Court and served upon the
Chapter 13 Trustee, Marianne DeRosa, Esq., no later than seven (7) days prior to the date the
proposed order is to be presented. Any responsive papers shall be in conformity with the Federal
Rules of Civil Procedure and indicate the entity submitting the response, the nature of the
response and the basis of the response. In the event no written objection is served and filed, no
hearing will be held before the Court.
               Please be advised that if an objection is timely filed to the relief requested,
or if the Court determines that a hearing is appropriate, the Court will schedule a hearing.
Notice of such a hearing will be provided by the movant.

Date: Jericho, New York
      October 5, 2018

                                            /s/ Nathan Kaufman
                                            NATHAN Z. KAUFMAN, STAFF ATTORNEY FOR
                                            MARIANNE DeROSA, TRUSTEE
                                            125 JERICHO TURNPIKE; STE 105
                                            JERICHO, NY 11753
                                            (516) 622-1340
     Case 1-18-43429-ess        Doc 20    Filed 10/05/18     Entered 10/05/18 15:24:41




 UNITED STATES BANKRUPTCY COURT                          tmd3574/nk
 EASTERN DISTRICT OF NEW YORK                            November 9, 2018
 ==================================X                     10:00 A.M.
 IN RE:

 LORETTA POLISENO-FISCHER                                Case No: 1-18-43429-ess
 AKA LORETTA POLISENO,
                                                         Hon. Elizabeth S. Stong


                  Debtor                                 APPLICATION
 ==================================X

TO THE HONORABLE ELIZABETH S. STONG, U.S. BANKRUPTCY JUDGE:

       Nathan Z. Kaufman, Esq., staff attorney for MARIANNE DEROSA, ESQ., the Chapter 13
Trustee (the “Trustee”) in the above-captioned estate, respectfully represents the following:

        1.      This case commenced on June 13, 2018. The Meeting of Creditors was closed on
September 5, 2018. The Debtor’s currently effective Schedule C (the “Schedule C”) was filed
with the petition at docket number 1.

       2.     The Schedule C claims a homestead exemption under N.Y. CPLR §5206 as well
as two exemptions under CPLR §5205(a)(9), for two different deposit accounts. The two deposit
accounts, and exemption claimed in each, are:
              a. TD Bank x2570, $1,100.00;
              b. Dime Community Bank x7947, $50.00;

      3.      The Trustee objects to the exemptions claimed in each of the two deposit accounts
because CPLR §5205(a)(9) is not available to a debtor who takes the CPLR §5206 homestead
exemption, such as this Debtor.

        4.      In addition, the Trustee objects to the Debtor’s claim of an exemption in a “IRA
Stifel Prestige – 2324” account in the amount of $25,582.00 under N.Y. Edu. Law §524, as the
Debtor has not provided to the Trustee proof that this account is a pension account created by
Article 11 of the New York Education Law.

        5.      The Trustee is amenable to this order being without prejudice to the filing of a
future amended Schedule C (see Law v. Siegel, 571 U.S. 415 (2014)). The proposed order
reflects the lack of prejudice.

        WHEREFORE, the Chapter 13 Trustee respectfully requests that this Court enter an
Order, without prejudice, striking the Debtor’s cash exemptions under N.Y. CPLR §5205(a)(9) in
the four deposit accounts listed above, and for such other and further relief as the Court may
deem just and proper.

Dated: Jericho, New York
       October 5, 2018
                                            s/Nathan Z. Kaufman
                                            Nathan Z. Kaufman, Staff Attorney for
                                            Marianne DeRosa, Chapter 13 Trustee
      Case 1-18-43429-ess        Doc 20    Filed 10/05/18    Entered 10/05/18 15:24:41




 UNITED STATES BANKRUPTCY COURT
 EASTERN DISTRICT OF NEW YORK
 ==================================X                      Chapter 13
 IN RE:                                                   Case No: 1-18-43429-ess

 LORETTA POLISENO-FISCHER AKA
 LORETTA POLISENO,

                                                          ORDER
               Debtor
 ==================================X


       UPON the October 5, 2018 written application of Nathan Z. Kaufman, staff attorney for

Marianne DeRosa, Chapter 13 Trustee, seeking entry of an Order pursuant to Fed. R. Bankr. P.

4003 striking the claim of cash exemptions on Debtor’s Schedule C (Dkt. No. 1) in three deposit

accounts, and due notice of the aforesaid application having been given to all necessary parties;

and

       WHEREAS, on November 9, 2018, the application having been presented to the Court

and no opposition having been filed; and

       WHEREAS, the Court having reviewed the moving papers and determining the Debtor’s

claim to CPLR §5205(a)(9) cash exemptions is improper because the Debtor has taken a

homestead exemption under CPLR §5206, and because the N.Y. Edu. Law §524 State Teachers’

Retirement System exemption is improper because the exemption is claimed in an account that

does appear to be created under Article 11 of the N.Y. Education Law; and

       WHEREAS, the foregoing constitutes cause to disallow the Debtor’s claim to those cash

exemptions; accordingly, it is

       ORDERED, that the Debtor’s claims to exemptions under CPLR §5205(a)(9) and N.Y.

Edu. Law §524 in the following listed deposit accounts are disallowed and stricken from the

Debtor’s Schedule C:

               a. TD Bank x2570, $1,100.00;
               b. Dime Community Bank x7947, $50.00; and
               c. IRA Stifel Prestige x2324, $25,582.00
      Case 1-18-43429-ess      Doc 20   Filed 10/05/18   Entered 10/05/18 15:24:41




and it is further

        ORDERED, that this Order shall be without prejudice to the Debtor filing a future

amendment to Schedule C subsequent to this Order.



Dated: Brooklyn, NY
                      , 2018
                                         ___________________________
                                         Hon. Elizabeth S. Stong
                                         United States Bankruptcy Judge
